1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JUAN MONTENEGRO,                                 )   Case No.: 1:19-cv-00430-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER VACATING STAY OF ACTION
              v.                                      )   ENTERED ON SEPTEMBER 6, 2019
11
                                                      )   [ECF No. 19]
12   DAVID MOORE, et.al.,
                                                      )
                      Defendants.                     )
13                                                    )
14                                                    )
                                                      )
15                                                    )

16            Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            On November 8, 2019, Magistrate Judge Barbara A. McAuliffe conducted a settlement

19   conference in this case, and the case did not settle. Accordingly, it is HEREBY ORDERED that the

20   stay issued on September 6, 2019, is HEREBY VACATED, and the Court will issue the Discovery

21   and Scheduling Order in due course.

22
23   IT IS SO ORDERED.

24   Dated:        November 12, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
